EXHIBIT 99.2 EMPLOYMENT AGREEMENT AMENDMENT NO. 1 B E T W E E N: SAMUEL S. ASCULAI of the City of Toronto in the Province of Ontario (hereinafter referred to as the “Executive”) - and - ENHANCE SKIN PRODUCTS INC. a corporation incorporated pursuant to the laws of the State of Nevada (hereinafter referred to as the “Corporation”) WHEREAS the Corporation and the Executive entered into an employment agreement as of August 14, 2008 (hereinafter the “Original Employment Agreement”); AND WHEREAS the Corporation and Biostrategies Consulting Group Inc. entered into a Consulting Agreement effective August 14, 2008 (the “Biostrategies Agreement”); AND WHEREAS the Executive is the sole shareholder of Biostrategies Consulting Group Inc.; AND WHEREAS the parties wish to amend the Original Employment Agreement; NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as follows: 1.
